Citation Nr: 0114975	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant filed a timely request for a waiver of 
the recovery of an overpayment of pension benefits in the 
amount of $3,560.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1943.  He died on March [redacted], 1995, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) in connection with a waiver decision issued in April 
2000 by the Department of Veterans Affairs (VA) Debt 
Management Center (DMC) in Fort Snelling, Minnesota.  A 
notice of disagreement was received in June 2000, a statement 
of the case was issued in April 2000, and a substantive 
appeal was received in December 2000.  The case has been 
certified to the Board by the Los Angeles, California, 
Regional Office (RO).  


FINDINGS OF FACT

1.  On August 21, 1997, the appellant was notified that she 
owed VA the sum of $3,560.00 in connection with her award of 
VA pension benefits; she was also notified of her right to 
request waiver of recovery of the overpayment and that such a 
request must be filed within 180 days of that notice.

2.  The appellant's request for waiver of recovery of the 
overpayment at issue was received by VA on February 25, 2000.


CONCLUSION OF LAW

The appellant's request for waiver of recovery of the 
overpayment of pension benefits in the amount of $3,560.00 
was not timely filed.  38 U.S.C.A. §§ 5107, 5302(a) (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 1.963(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation.  The issue 
currently under consideration has been addressed by the DMC 
in the April 2000 decision as well as by the RO in the 
October 2000 statement of the case.  In those documents, the 
appellant and her representative have been furnished notice 
of the issue and applicable laws and regulations regarding a 
timely request for a waiver of a recovery of an overpayment 
of pension benefits.

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

A request for a waiver of recovery of an indebtedness shall 
only be considered if made within 180 days following the date 
of notice of indebtedness, if such notice was issued on or 
after April 1, 1983.  38 C.F.R. § 1.963(b)(2).  In the 
present case, a review of the claims file shows that, on 
August 21, 1997, the appellant was notified that she owed VA 
the sum of $3,560.00 in connection with her award of VA 
pension benefits.  She was also notified of her right to 
request waiver of recovery of the overpayment and that such a 
request must be filed within 180 days of that notice.  
However, the appellant's waiver request was received on 
February 25, 2000, well over 180 days from notification of 
the debt.  There is no indication that error by either VA or 
the postal authorities delayed notice to the appellant, or 
that due to other circumstances beyond the appellant's 
control, there was a delay in her receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing.  See 38 C.F.R. § 1.963(b)(2).

A review of the appellant's correspondence does not reveal 
that she filed for a waiver request prior to February 25, 
2000.  In fact, in her June 2000 notice of disagreement, the 
appellant conceded that she had not responded to VA in a 
timely manner.  Under these circumstances, the Board finds no 
reasonable basis upon which to conclude that the appellant's 
request for waiver of recovery of the overpayment at issue 
was timely received.

The appellant has contended that her poor understanding the 
English language contributed to her failure to file her 
waiver request any earlier than February 25, 2000.  However, 
that reason alone does not provide a basis for ignoring the 
statutory criteria.  Moreover, the record suggests that the 
appellant was receiving the assistance of a state community 
service organization in connection with the overpayment and 
it would be reasonable to assume that that organization would 
have assisted her with any difficulty with the English 
language.  She has also contended that collection of the 
overpayment would result in financial hardship.  While the 
Board is sympathetic to the appellant's predicament, in the 
absence of a timely filed request for waiver, undue hardship 
or any of the other elements of equity and good conscience 
may not be considered.  38 C.F.R. § 1.965(a).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

